In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00447-CV
                             ________________________

                         JOSE LUIS LARA SOSA, APPELLANT

                                            V.

                          AMY CHRISTINA LARA, APPELLEE



                           On Appeal from the 64th District Court
                                  Castro County, Texas
          Trial Court No. A9664-1310; Honorable Robert W. Kinkaid, Jr., Presiding


                                       April 1, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Jose Luis Lara Sosa, proceeding pro se, filed this appeal from the trial

court’s Final Decree of Divorce from Appellee, Amy Christina Lara, also proceeding pro

se. The clerk’s record was filed on January 23, 2015. No reporter’s record was filed

even after an extension of time was granted to the court reporter on the grounds of

failure to request and designate a record and non-payment.             Consequently, the
reporter’s record was deemed filed as of March 6, 2015, and Appellant was notified his

brief was due no later than April 6, 2015. TEX. R. APP. P. 37.3(c).


      Pending before this Court is a letter from Appellant in which he communicates

that he wishes to dismiss this appeal. Without passing on the merits of the case,

Appellant’s request is granted and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).

Having dismissed the appeal at Appellant’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                  Justice




                                            2